DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 2/10/2022.

In the response to the Non-Final Office Action 11/30/2021, the applicant states that claims 1, 2, 10, 12-14, and 19-21 have been amended. Claims 1, 2, 4-10, and 12-22 are pending.

Claims 1, 2, 10, 12-14, and 19-21 have been amended. In summary, claims 1, 2, 4-10, and 12-22 are pending in current application.

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. 
Regarding to 35 U.S.C 112 (b) rejection of claims 2-7 and 14, the amendment has cured the basis of the 35 U.S.C 112 (b) rejection. Therefore, the 35 U.S.C 112 (b) rejection of claims 2-7 and 14 is hereby withdrawn. 


Sano discloses “determining, by at least one processor, based on the light pattern and based on the image of the displayed structure light elements, a three-dimensional characterization”. For example, in Fig. 1 and paragraphs [0026-0027], Sano teaches an image processor. In Fig. 5C and paragraph [0030], Sano teaches a three-dimensional configuration of a projection surface includes 3D characterization; Sano further teaches determining a system geometry, i.e. three-dimensional characterization, based on the light pattern and the image of the displayed structure light elements as illustrated in Fig. 5C. In paragraph [0042], Sano teaches the light projector 116a projects infrared light; Sano further teaches the light receiver 116b receives the infrared light. In paragraphs [0047-0048], Sano teaches the infrared light has the designated pattern; Sano further teaches determining three dimensional coordinates based on the original light pattern, the designated pattern, and an image that the projector 120 projects onto the target object. In Fig. 5C and paragraph [0052], Sano teaches calculating and determining the coordinates of the three-dimensional configuration of the target object 350 using the light receiver 116b of the distance sensor 116 as the origin.
De La Cruz discloses “determining, by at least one processor, based on the light pattern and based on the image of the displayed structure light elements, a three-dimensional characterization”. For example, In Fig. 12 and paragraph [0099], De La Cruz teaches determining the three-dimensional intersection point based on the projector's rays and the camera's rays, as illustrated in Fig. 12.
De La Cruz further discloses “light pattern is sparse structured light pattern”. For example, in paragraphs [0056-0057], De La Cruz teaches sparse-element structured light patterns.

Shotton discloses “point cloud”. For example, in paragraph [0090], Shotton teaches the point cloud model is a 3D model. In Fig. 5 and paragraph [0092], Shotton teaches depth point in the point cloud 605. In paragraph [0094], Shotton teaches one depth point in the point cloud. In Fig. 6A and paragraph [0102], Shotton teaches point P is the point in the point cloud of FIG. 6A.

	Regarding to claim 1, the applicant argues that the cited art does not teach or suggest “determining, by at least one processor, based on the sparse structured light pattern and based on the image of the displayed structure light elements, a three-dimensional point cloud”. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:

De La Cruz discloses “determining, by at least one processor, based on the light pattern and based on the image of the displayed structure light elements, a three-dimensional characterization”. For example, In Fig. 12 and paragraph [0099], De La Cruz teaches determining the three-dimensional intersection point based on the projector's rays and the camera's rays, as illustrated in Fig. 12.
De La Cruz further discloses “light pattern is sparse structured light pattern”. For example, in paragraphs [0056-0057], De La Cruz teaches sparse-element structured light patterns.
De La Cruz further more discloses “a three-dimensional characterization is a three-dimensional point”. For example, in Fig. 10 and paragraph [0029], De La Cruz teaches the intersection of the camera and projector optical rays at the projection screen. In Fig. 12 and paragraph [0031], De La Cruz teaches the intersection point of a pair of projector and camera optical rays. In Fig. 12 and paragraph [0099], De La Cruz teaches determining the three-
Shotton discloses “point cloud”. For example, in paragraph [0090], Shotton teaches the point cloud model is a 3D model. In Fig. 5 and paragraph [0092], Shotton teaches depth point in the point cloud 605. In paragraph [0094], Shotton teaches one depth point in the point cloud. In Fig. 6A and paragraph [0102], Shotton teaches point P is the point in the point cloud of FIG. 6A.

Claims 2-9, and 12-20 are not allowable due to the similar reasons as discussed above.

Claims 21-22 are not allowable due to the similar reasons as discussed above and cited art Lee.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation "the respaced two-dimensional points" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 20160014385 A1) in view of and De La Cruz (US 20160173841 A1), and further in view of Shotton (US 20120314031 A1).
Regarding to claim 1 (Currently Amended), Sano discloses a method (Fig. 1; [0027]: image projector; [0032]: corrector 220 corrects the input image 301 based on the correction information; [0028-0031]) comprising:
projecting, by a projector, a light pattern as displayed structure light elements ([0042]: the light projector 116a projects infrared light; Fig. 9A-9C; [0065-0066]: the displayed projection 
receiving, by a camera, an image of the displayed structure light elements ([0042]: the light projector 116a projects infrared light; the light receiver 116b receives the infrared light elements and an image; Fig. 9A-9C; [0065-0066]: a camera receives a viewed image of the displayed projection surface; Fig. 8-Fig. 9C; [0103]: the viewing of the projection surface includes the displayed structure light elements; the viewing of the projection surface 351is performed using an imaging device such as a camera); and
determining, by at least one processor, based on the light pattern and based on the image of the displayed structure light elements, a three-dimensional characterization (Fig. 1; [0026-0027]:  an image processor; Fig. 5C; [0030]: a three-dimensional configuration of a projection surface includes 3D characterization; determine a system geometry, i.e. three-dimensional characterization,  based on the light pattern and the image of the displayed structure light elements as illustrated in Fig. 5C; [0042]: the light projector 116a projects infrared light; the light receiver 116b receives the infrared light; [0047-0048]: the infrared light has the designated pattern; determine three dimensional coordinates based on the original light pattern, the designated pattern, and an image that the projector 120 projects onto the target object);
determining, by the at least one processor, compensated control points based on the three- dimensional point cloud (Sano; [0115]: determines the two-dimensional coordinates of the pixels of the input image 301 corresponding to the three-dimensional coordinates of the  and
determining, by the at least one processor, an image based on the compensated control points (Sano; [0129]: the corrector 220 generates the corrected image 222 based on location of points and depth values. The projector 120 projects the corrected image 222).
Sano fails to explicitly disclose: 
light pattern is sparse structured light pattern;
a three-dimensional characterization is a three-dimensional point cloud;
generating an inverse image.
In same field of endeavor, De La Cruz teaches: 
light pattern is sparse structured light pattern ([0056-0057]: sparse-element structured light patterns);
a three-dimensional characterization is a three-dimensional point (Fig. 10; [0029]: the intersection of the camera and projector optical rays at the projection screen; Fig. 12; [0031]: the intersection point of a pair of projector and camera optical rays; Fig. 12; [0099]: determines the three-dimensional intersection point of the projector's rays and the camera's rays, as illustrated in Fig. 12);
generating an inverse image (De La Cruz; [0050]: an inverse camera; [0056]: the inverse-pattern mode, two sparse-element structured light patterns, white elements over a black background and its inverse, black elements over a white background, are projected and captured sequentially; [0060]: the sparse inverse structured light patterns; [0075]: left inverse slope).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano to include light pattern is sparse structured light pattern; a three-dimensional characterization is a three-dimensional point; generating an inverse image as taught by De La Cruz. The motivation for doing so would have been to provide a fast and efficient way to establish this correspondence between the projected image and the captured image; to recover as much spatial information as possible from the projection screen and the camera captured image as taught by De La Cruz in paragraphs [0056-0057].
Sano in view of De La Cruz fails to explicitly disclose: 
Cloud.
In same filed of endeavor, Shotton teaches point cloud ([0090]: the point cloud model is a 3D model; Fig. 5; [0092]:  depth point in the point cloud 605; [0094]: one depth point in the point cloud; Fig. 6A; [0102]: point P is the point in the point cloud of FIG. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano in view of De La Cruz to include point cloud as taught by Shotton. The motivation for doing so would have been to improve processing speed and throughput; to determine a surface normal as taught by Shotton in paragraphs [0090-0091] and [0125].

Regarding to claim 2 (Currently Amended), Sano in view of De La Cruz, and Shotton discloses the method of claim 1, further comprising: 
generating a flattened surface characterization based on an observer position indication (Sano; [0031-0032]: an input image is a flatten image; [0042]: two-dimensional images; Fig. 9A; [0065]: FIG. 9A is a schematic plan view showing the input image 301; Fig. 11A; [0073]: FIG. 11A is a schematic plan view showing the input image 301 with x and y axis; [0104]: the setter 210 calculates the coordinates of the pixels on the input image 301; [0115]: determines the two-dimensional coordinates of the pixels of the input image, i.e. a flattened characterization), the flattened surface characterization comprising two-dimensional points associated with surface positions (Sano; Fig. 9A; Fig. 9B; [0065]: 2D image is viewed from the viewpoint; Fig. 11A-C; [0104]: the setter 210 calculates the coordinates of the pixels on the input image 301; [0115]: the two-dimensional coordinates);
respacing two-dimensional points of the flattened surface characterization based on a spacing grid, to produce respaced two-dimensional points (Sano; [0070]: corrects the input image 301 and respaces the input image 301 to be within the area, i.e. a spacing grid, of the screen 355 of the viewed image; [0108]: the setter 210 updates the correction information; Fig. 14A-14C; [0110-0111]: respacing and updating the correction information; [0115]: the two-dimensional coordinates of the pixels of the viewed image corresponding to the three-dimensional coordinates of the projection surface 351); and
determining depths for the respaced two-dimensional points based on the three-dimensional characterization (Sano; [0127]: the range of the depths from the projection 
Sano in view of De La Cruz, and Shotton further discloses: 
a three-dimensional point (De La Cruz; Fig. 10; [0029]: the intersection of the camera and projector optical rays at the projection screen; Fig. 12; [0031]: the intersection point of a pair of projector and camera optical rays; Fig. 12; [0099]: determines the three-dimensional intersection point of the projector's rays and the camera's rays, as illustrated in Fig. 12);
generate a flattened surface characterization of the projection screen surface with respect to the observer position based on the indication of the observer position (De La Cruz;  Fig. 22; [0043]: two-dimensional keystone distortion causes the projected input image to be deformed into an irregular trapezoid from the point of view of a user perpendicular to the screen, as shown in FIG. 22; [0044]: correct for two-dimensional keystone distortion; Fig. 2; [0050]: image plane 202 in the camera is the plane on which a two-dimensional representation of the imaged three-dimensional scene is captured, e.g., the plane of the film, CCD or CMOS image sensor; Fig. 6; [0054]: 2D segments or 2D slices are spaced a distance ΔD apart);
Sano in view of De La Cruz, and Shotton further more discloses point cloud (Shotton; [0090]: the point cloud model is a 3D model; Fig. 5; [0092]:  depth point in the point cloud 605; [0094]: one depth point in the point cloud; Fig. 6A; [0102]: point P is the point in the point cloud of FIG. 6A).

Regarding to claim 4 (Previously Presented), Sano in view of De La Cruz, and Shotton discloses the method of claim 2, further comprising determining the observer position indication based on the three-dimensional point cloud (De La Cruz; Fig. 10; [0029]: the camera center is determined based on the intersection of the camera and projector optical rays at the projection screen as illustrated in Fig. 10; 
    PNG
    media_image1.png
    358
    562
    media_image1.png
    Greyscale

Fig. 12; [0031]: the intersection point of a pair of projector and camera optical rays; Fig. 12; [0099]: determines the three-dimensional intersection point of the projector's rays, the 
    PNG
    media_image2.png
    258
    571
    media_image2.png
    Greyscale
).

Regarding to claim 5 (Previously Presented), Sano in view of De La Cruz, and Shotton discloses the method of claim 2, wherein the flattened surface characterization is generated based on the rotated surface characterization (Sano; [0095]: a rotation matrix R for transforming the coordinates; Fig. 14C; [0112]: the position of the image inside the projection area 357 can be modified as in the corrected image 222 shown in FIG. 14C by changing the rotation parameter; [0115]: the image is projected onto the target object 350 including the projection surface 351 that is non-planar; [0161]).

Regarding to claim 6 (Previously Presented), Sano in view of De La Cruz, and Shotton discloses the method of claim 2,
Sano in view of De La Cruz, and Shotton further discloses wherein respacing the two-dimensional points is performed based on a local homography transformation (Shotton; [0117]: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano in view of De La Cruz, and Shotton to include wherein respacing the two-dimensional points is performed in accordance with a local homography transformation as taught by Shotton. The motivation for doing so would have been to improve processing speed and throughput; to determine a surface normal as taught by Shotton in paragraphs [0090-0091] and [0125].

Regarding to claim 8 (Previously Presented), Sano in view of De La Cruz, and Shotton discloses the method of claim 1, wherein the indications of points of the three-dimensional topography based on a grid of control points arranged as input to a warping engine of the projector (Sano; [0031]: an input image with multiple points is corrected by the corrector 220; [0032]: the projector 120 projects the corrected image in accordance with a grid; Fig. 14 A-C; [0112]: the position of the image inside the projection area 357 can be modified as in the corrected image 222 shown in FIG. 14C by changing the rotation parameter; [0115]: the image is projected onto the target object 350 including the projection surface 351 that is non-planar).
Sano in view of De La Cruz, and Shotton further discloses wherein the three-dimensional point cloud comprises a point cloud for storing indications of points of a three-dimensional topography (Shotton; [0090]: the point cloud model is a 3D model in which each depth pixel in the depth map is assigned a coordinate in 3D space; Fig. 6A; [0091]: a point cloud model 605 of a hand and portion of an arm; the depth value for a depth pixel in the depth map; Fig. 5; [0092-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano in view of De La Cruz, and Shotton to include wherein the three-dimensional point cloud comprises a point cloud for storing indications of points of a three-dimensional topography as taught by Shotton. The motivation for doing so would have been to improve processing speed and throughput; to determine a surface normal as taught by Shotton in paragraphs [0090-0091] and [0125].

Regarding to claim 9 (Original), Sano in view of De La Cruz, and Shotton discloses the method of claim 1, wherein the sparse structured light pattern is a pattern of circles, a pattern of rectangles, a pattern of Gaussians, a sinusoidal sequence, or a De Bruijn sequence (De La Cruz; [0056]: sinusoidal and De-Brujin; [0057]:  Gaussians, circles, lines, among others).

Claims 10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 20160014385 A1) in view of and De La Cruz (US 20160173841 A1), and further in view of Shotton (US 20120314031 A1).
Regarding to claim 10 (Currently Amended), Sano discloses an apparatus (Fig. 1; [0027]: image projector; [0032]: corrector 220 corrects the input image 301 based on the correction information; [0028-0031]) comprising:

a camera configured to receive an image of the displayed structure light elements ([0057]: the visible light camera 111c acquires the information relating to the position of the viewer; Fig. 8; [0103]: the viewing of the projection surface 351 is assumed to be performed using an imaging device such as a camera; Fig. 18A-18B; [0146]); and 
at least one processor coupled to the projector and to the camera, the at least one processor configured to determine, based on the sparse structured light pattern and based on the image of the displayed structure light elements, a three-dimensional characterization characterizing a projection screen surface (Fig. 1; [0026-0027]:  an image processor; Fig. 5C; [0030]: a three-dimensional configuration of a projection surface includes 3D characterization; determine a system geometry based on the light pattern and the image of the displayed structure light elements as illustrated in Fig. 5C; [0042]: the light projector 116a projects infrared light; the light receiver 116b receives the infrared light; [0047-0048]: the infrared light has the designated pattern; determine three dimensional coordinates, i.e. three-dimensional characterization, based on the original light pattern, the designated pattern, and an image that the projector 120 projects onto the target object);
determine an indication of observer position relative to the projection screen surface (Sano; Fig. 1; [0026-0027]: an image processor; Fig. 2; [0034]: acquires the configuration information 112 of the projection surface 351, the projection position information 113, and the 
generate a flattened surface characterization of the projection screen surface with respect to the observer position based on the indication of the observer position (Sano; [0031-0032]: an input image is a flatten image; [0042]: two-dimensional images; Fig. 9A; [0065]: FIG. 9A is a schematic plan view showing the input image 301; Fig. 11A; [0073]: FIG. 11A is a schematic plan view showing the input image 301 with x and y axis; [0104]: the setter 210 calculates the coordinates of the pixels on the input image 301; [0115]: determines the two-dimensional coordinates of the pixels of the input image, i.e. a flattened characterization), the flattened surface characterization comprising two-dimensional points associated with surface positions (Sano; Fig. 9A; Fig. 9B; [0065]: 2D image is viewed from the viewpoint; Fig. 11A-C; [0104]: the setter 210 calculates the coordinates of the pixels on the input image 301; [0115]: the two-dimensional coordinates); and 
determine depth for the two-dimensional points based on the three- dimensional point cloud characterizing the projection screen surface (Sano; [0127]: the range of the depths from the projection position to the projection surface 351 is a relatively small range; [0128]: based on the three-dimensional coordinates of the points on the projection surface 351, the setter 210 detects areas of points of which the depth values are near each other; compare and determine the depth values of points; [0103]: the depths are determined to be near each other in response to the 3D characterization).
Sano fails to explicitly disclose: 
light pattern is sparse structured light pattern;

In same field of endeavor, De La Cruz teaches: 
light pattern is sparse structured light pattern ([0056-0057]: sparse-element structured light patterns);
a three-dimensional point cloud characterizing a projection screen surface (Fig. 10; [0029]: the intersection of the camera and projector optical rays at the projection screen; 
    PNG
    media_image1.png
    358
    562
    media_image1.png
    Greyscale

Fig. 12; [0031]: the intersection point of a pair of projector and camera optical rays; Fig. 12; [0099]: determines the three-dimensional intersection point of the projector's rays and the camera's rays, as illustrated); 
a three-dimensional characterization is a three-dimensional point (Fig. 10; [0029]: the intersection of the camera and projector optical rays at the projection screen; Fig. 12; [0031]: the intersection point of a pair of projector and camera optical rays; Fig. 12; [0099]: determines 
generate a flattened surface characterization of the projection screen surface with respect to the observer position based on the indication of the observer position (Fig. 22; [0043]: two-dimensional keystone distortion causes the projected input image to be deformed into an irregular trapezoid from the point of view of a user perpendicular to the screen, as shown in FIG. 22; [0044]: correct two-dimensional keystone distortion; Fig. 2; [0050]: image plane 202 in the camera is the plane on which a two-dimensional representation of the imaged three-dimensional scene is captured, e.g., the plane of the film, CCD or CMOS image sensor; Fig. 6; [0054]: 2D segments or 2D slices are spaced a distance ΔD apart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano to include light pattern is sparse structured light pattern; a three-dimensional point cloud characterizing a projection screen surface; a three-dimensional characterization is a three-dimensional point; generate a flattened surface characterization of the projection screen surface with respect to the observer position based on the indication of the observer position as taught by De La Cruz. The motivation for doing so would have been to provide a fast and efficient way to establish this correspondence between the projected image and the captured image; to recover as much spatial information as possible from the projection screen and the camera captured image as taught by De La Cruz in paragraphs [0056-0057].
Sano in view of De La Cruz fails to explicitly disclose cloud.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano in view of De La Cruz to include point cloud as taught by Shotton. The motivation for doing so would have been to improve processing speed and throughput; to determine a surface normal as taught by Shotton in paragraphs [0090-0091] and [0125].

Regarding to claim 12 (Currently Amended), Sano in view of De La Cruz, and Shotton discloses the apparatus of claim 10, wherein the at least one processor is further configured to: 
determine compensated control points based on the respaced two-dimensional points and the depths for the respaced two-dimensional points (Sano; ([0115]: determines the two-dimensional coordinates of the pixels of the input image 301 corresponding to the three-dimensional coordinates of the projection surface 351; [0128]: points are with the area of screen and with similar depth values; [0129]: the corrector 220 generates the corrected image 222 based on location of points and depth values. The projector 120 projects the corrected image 222; [0130]: display the information of the input image 301 in an easily-viewable area of the screen 355 of the viewed image in which the depths are near each other; [0135]: the depth values of all of the points); and 

Sano in view of De La Cruz, and Shotton further discloses generating an inverse image (De La Cruz; [0050]: an inverse camera; [0056]: the inverse-pattern mode, two sparse-element structured light patterns, white elements over a black background and its inverse, black elements over a white background, are projected and captured sequentially; [0060]: the sparse inverse structured light patterns; [0075]: left inverse slope).

Regarding to claim 13 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 4, therefore, same rational used to reject claim 4 is also used to reject claim 13.  

	Regarding to claim 14 (Currently Amended), Sano in view of De La Cruz and Shotton discloses the apparatus of claim 13, 
wherein the at least one processor is further configured to rotate the three-dimensional point cloud towards based on the observer position indication to produce a rotated surface characterization (Sano; Fig. 2; [0070]: estimates the viewed image at the viewpoint; correct an image and projects the corrected image based on the viewpoint; [0095]: a rotation matrix R is for transforming the coordinates; [0097-0099]: rotate the coordinates (x, y, z) around the x-axis by an angle based on viewpoint; [0100]: the multiple points form the projection surface 351; [0102-0103]: the projection surface 351 is viewed from the viewpoint; Fig. 14C; [0112]: the and
wherein the flattened surface characterization is generated in accordance with the rotated surface characterization (Sano; [0095]: a rotation matrix R for transforming the coordinates; Fig. 14C; [0112]: the position of the image inside the projection area 357 can be modified as in the corrected image 222 shown in FIG. 14C by changing the rotation parameter; [0115]: the image is projected onto the target object 350 including the projection surface 351 that is non-planar; [0161]).

Regarding to claim 15 (Previously Presented), the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 15.

Regarding to claim 17 (Previously Presented), the claim limitations are similar to claim limitations recited in claim 8. Therefore, same rational used to reject 8 is also used to reject claim 17.

Regarding to claim 18 (Original), the claim limitations are similar to claim limitations recited in claim 9. Therefore, same rational used to reject claim 9 is also used to reject claim 18.

Regarding to claim 19 (Currently Amended), Sano discloses at least one processor configured to ([0023]: an image processor; Fig. 1; [0026]: an image processor; Fig. 1; [0027]: image projector; [0029]: an integrated circuit; [0032]: corrector 220 corrects the input image 301 based on the correction information; [0028-0031]):
The rest limitations are similar to claim limitations recited in claim 10. Therefore, same rational used to reject claim 10 is also used to reject claim 19.

Regarding to claim 20 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 12. Therefore, same rational used to reject claim 12 is also used to reject claim 20. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 20160014385 A1) in view of De La Cruz (US 20160173841 A1), Shotton (US 20120314031 A1), and further in view of Sawhney (US 20020061131 A1).
Regarding to claim 7 (Previously Presented), Sano in view of De La Cruz, and Shotton discloses the method of claim 2,
Sano in view of De La Cruz, and Shotton fails to explicitly disclose wherein determining the depths for the respaced two-dimensional points is performed based on localized plane fitting.
In same field of endeavor, Sawhney teaches wherein determining the depths for the respaced two-dimensional points is performed based on localized plane fitting ([0089]: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano in view of De La Cruz, and Shotton to include wherein determining the depths for the respaced two-dimensional points is performed in accordance with localized plane fitting as taught by Sawhney. The motivation for doing so would have been to create a high quality virtual image; improve the quality and speed of local depth map calculations as taught by Sawhney in paragraphs [0016-0017].

Regarding to claim 16 (Previously Presented), the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject 7 is also used to reject claim 16.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 20160014385 A1) in view of and De La Cruz (US 20160173841 A1), in view of Shotton (US 20120314031 A1), and further in view of Lee (US 20190073825 A1, us-provisional-application US 62553380 20170901).
Regarding to claim 22 (New), Sano in view of De La Cruz, Shotton discloses the method of claim 1, further comprising:
Sano in view of De La Cruz and Shotton fails to explicitly disclose:

filling holes of the holes map.
	In same field of endeavor, Lee teaches:
determining a holes map indicating points in the three-dimensional point cloud indicating uncharacterized points in the three-dimensional point cloud (Fig. 2; [0025]: the module 106 detects and determine missing geometry sections, e.g., holes, in the 3D point cloud; the module 106 determines whether there are any other missing geometry sections in the 3D model); and
filling holes of the holes map (Fig. 2; [0025]: the holes from the initial 3D model are filled in; perform the above process on further HD images to generate 3D structure for those missing sections; the module 106 generates a final 3D model with the holes from the initial 3D model filled in—resulting in a more robust and accurate 3D model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano in view of De La Cruz and Shotton to include determining a holes map indicating points in the three-dimensional point cloud indicating uncharacterized points in the three-dimensional point cloud; and filling holes of the holes map as taught by Lee. The motivation for doing so would have been to enhance 3D reconstruction by capturing RGB images during the scanning process; to generate (218) a final 3D model with the holes from the initial 3D model filled in—resulting in a more robust and accurate 3D model as taught by Lee in paragraphs [0005] and [0025].

22, further comprising filling holes of the holes map based on the three-dimensional point cloud (Lee; Fig. 2; [0025]: the module 106 detects and determines missing geometry sections, e.g., holes, in the 3D point cloud; the module 106 determines whether there are any other missing geometry sections in the 3D model; the holes from the initial 3D model are filled in).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616